On Petition for a Rehearing.
Davis, J.
The learned counsel for appellant have filed an able and earnest petition for a rehearing in this case. We concur in much that has been urged upon our consideration by counsel, but the great difficulty in this case is that on the facts shown in the answer, and to which we have called special attention in the original opinion, there was no issue joined or defense made to the attachment proceedings either by or in the name of James E. Downey.
The averments, "And defendant further shows that *187although the plaintiffs herein, Mrs. Downey and Mrs. Brouse, were not parties of record to said suit and proceeding, yet they, in said suit, were represented by counsel, which counsel in said action in said superior court, defended said suit as to the attachment and garnishment proceedings for and on behalf of the plaintiffs in this action, and with their knowledge and by their authority, for the purpose of protecting the said certificate of stock from being held by said attachment proceeding as the property of said James E. Downey. And, by such action, sought to defeat the garnishment and suit in order to prevent the same (said stock) being taken under said attachment, and to keep and hold the said certificate and stock from under said garnishment proceedings.”
And further, “Their interests were represented and the litigation was controlled by them for the purpose aforesaid, and to, and did, contest said claim of plaintiff in said case,” must be considered and construed in the light of the facts disclosed in said answer in' substance and to the effect that no answer was filed or defense made by or in behalf of said James E. Downey, defendant of record therein, but that judgment was rendered as to said attachment proceedings, on default.
Notwithstanding the fact that appellees herein were not parties to said attachment proceedings, yet if they had defended that suit in the name of another to protect their rights, they would have been as much bound by the result of that suit as they would be if they were par-' ties of record. Roby v. Eggers, supra.
But the trouble is, as before stated, that no such issue was joined or defense made by or in the name of any person who was a defendant therein.
The rule, as we understand it, as to persons who are not parties of record, is correctly stated by Judge Vaneleet, as follows: “On the contrary the doctrine of *188res judicata can not arise except by virtue of some issue joined and actually contested on the trial.” Vanfleet's Collateral Attack, section 17.
Filed Nov. 24, 1893.
It is clear, from the allegations contained in the answer, that no such issue was joined and actually contested on the trial of the attachment proceedings.
The infirmity in the answer is not the result of any oversight or lack of skill on the part of the pleader. It is apparent, from the facts stated, that no amendment or revision of the answer could have brought it within the rule enunciated iii Roby v. Eggers, supra.
Whether, if they had been parties to the attachment proceedings, the rule stated in Markel v. Evans, 47 Ind. 326 (330), would have applied, it is not necessary to decide; but no reason occurs to the writer, at this time, why it could not have been invoked against appellees in this case, under such circumstances.
The petition for rehearing is accordingly overruled.